The part of the answer stricken on demurrer consisted of allegations to the effect that the attorneys for the plaintiff, while advertising the property for sale, told the administratrix that it was not the custom of the plaintiff to seek a deficiency judgment, that their client would bid the amount of the indebtedness secured by the loan deed and was willing to accept the property for the debt, but that it was necessary *Page 409 
to foreclose in order to complete the transfer of the title into the Land Bank Commissioner or the plaintiff in this case; that she relied on these statements, etc. No special authority on the part of these attorneys was alleged. "Without special authority, attorneys can not receive anything in discharge of a client's claim but the full amount in cash." Code, § 9-606. "An attorney at law charged with the collection of a claim being a special agent for this purpose, and being expressly forbidden by law from receiving anything in discharge of a client's claim but the full amount in cash, one who undertakes to settle with an attorney an account in his hands for collection for a sum less than is due thereon must, at his peril, ascertain that the attorney is authorized to make such a compromise." Sonnebom v. Moore,105 Ga. 497 (30 S.E. 947). See also Kaiser v. Hancock,106 Ga. 217 (32 S.E. 123); Pollak v. Niall-Herin Co.,137 Ga. 23 (72 S.E. 415, 35 L.R.A. (N.S.) 13); Knight v.Stephens Putney Shoe Co., 137 Ga. 493 (2) (73 S.E. 740);Fowler v. Federal Intermediate Credit Bank, 45 Ga. App. 149
(164 S.E. 102); Darden v. Federal Reserve Bank, 48 Ga. App. 685
(173 S.E. 227). "Authority for the plaintiff's attorneys to accept in settlement of the suit a sum less than the amount sued for will not be presumed." Johnson v. Starr PianoCo., 27 Ga. App. 425 (108 S.E. 811). See also High v.Hollis, 35 Ga. App. 195 (132 S.E. 260). There was no allegation that the foreclosure proceeding was not regular, or that the sale of the land was not held according to law, or that anything was done to suppress bidding at the sale. The answer undertakes to set up an oral agreement on the part of the attorneys for the plaintiff to the effect that their client was willing to accept the property for the debt and would bid enough at the sale to cover the defendants' indebtedness, and failure on the part of said attorneys or their client to bid the land off at enough to cover the debt. The alleged agreement on the part of the attorneys for the plaintiff was without consideration and was not binding on the plaintiff. "An agreement by a creditor to receive less than the amount of his debt can not be pleaded as an accord and satisfaction, unless it be actually executed by the payment of the money, or the giving of additional security, or the substitution of another debtor, or some other new consideration." Code, § 20-1204. No effort was made in the answer to cancel the sale on account of fraud, but the defendants contend *Page 410 
that the debt was canceled by the alleged agreement. According to the allegations of the answer, this was merely an oral executory agreement in respect to accepting the land for the debt, without delivering possession of the land, or any other consideration, and, under the facts pleaded, can not be enforced. See Dixon v.Ernest L. Rhodes  Co., 44 Ga. App. 678 (162 S.E. 716), and cit. The authorities cited in division 2 of the majority opinion are without application to the present case as it is here presented. I am of the opinion that the judge did not err in sustaining the demurrer to the defendants' answer and in directing a verdict for the plaintiff; and therefore I dissent from the rulings in division number 2 and from the judgment of reversal.